Citation Nr: 1543147	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  06-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease and, in the alternative, as due to herbicide exposure.

(The issue of whether an overpayment of non-service-connected pension benefits due to a reduction effective April 1, 2015, was properly created is subject to another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966, to include service in the Republic of Vietnam.

This matter is on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In a VA Form 9 received in December 2006, the Veteran requested a Central Office hearing in Washington, DC, before a Veterans Law Judge but indicated that he was unable to appear in person.  In an August 2007 report of contact, it was noted that the appellant wanted a hearing held at the RO.  The type of hearing was not specified in the report of contact.  In June 2008, the claimant testified at a hearing held at the RO before a Decision Review Officer, and a transcript of that hearing has been associated with the electronic record.  In August 2015, the Veteran's counsel indicated that the appellant did not want a hearing.  Therefore, no further development with regard to a hearing is necessary.
 
This appeal was remanded by the Board in January 2010 for further development and, after this development was completed, was denied in a May 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in a January 2013 memorandum decision, the Court vacated the Board's May 2012 decision and remanded the issue for additional development.  

In April 2014, the Board referred this case to a VA specialist in order to acquire an opinion addressing the Veteran's claim in accordance with the Court's instructions.  That same month the VA specialist provided the requested opinion, and the Veteran was allowed an appropriate amount of time to respond to the VA specialist's comments.  

In August 2014, the Board again denied the claim.  The Veteran appealed to the Court, and in March 2015 the Court issued an order granting a joint motion for remand.

The issue of entitlement to service connection for residuals of a stroke as secondary to hypertension and service-connected ischemic heart disease has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has had hypertension since 1967 or 1968.  A review of the electronic record reflects that identified private treatment records have not been obtained.  Moreover, VA treatment records since November 2011 from the Amarillo VA Health Care System as well as records from the Tuscan VA Medical Center regarding a defibrillator placement in October 2001 need to be obtained. 

Further, a VA medical opinion is necessary to determine if the Veteran's hypertension is etiologically related to his inservice herbicide exposure or whether his service connected ischemic heart disease aggravated his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran through his legal guardian to identify all treatment for his hypertension and ischemic heart disease, to include all treatment since hypertension was allegedly diagnosed in 1967 or 1968, and obtain any identified records.  Obtain all records from any identified private cardiologists and all records from the Texas Tech University Medical Center from 2001 to the present.  Regardless of the claimant's response, obtain all records from the Tuscan VA Medical Center regarding a defibrillator placement in October 2001 and all records from Amarillo VA Health Care System since November 2011.

2.  Thereafter, the AOJ should have a medical professional review the Veteran's claims file to prepare a medical opinion.  

The medical professional should address the following inquiries:  

(a)  is it at least as likely as not (probability of 50 percent or greater) that the hypertension is related to active service, to include in-service elevated systolic blood pressure readings and/or the in-service event of being exposed to herbicides, and

(2) is at least as likely as not (probability of 50 percent or greater) that the hypertension was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected ischemic heart disease.  

The medical professional should comment on the July 2015 opinion of Dr. C.

If the medical professional finds that hypertension is aggravated by ischemic heart disease, then he/she should quantify the degree of aggravation.

If the medical professional determines that it is necessary to again examine the Veteran to render these opinions, he should be scheduled for another examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his counsel should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



